Title: Provincial Commissioners: Order to Pay James Young, 23 March 1757
From: Provincial Commissioners
To: Young, James



To the Trustees of the General Loan-Office.
Gentlemen, No. 1.
Philada. March 23, 1757
Till the New Money to be struck by the One hundred Thousand Pound Act (this Day to be passed by the Governor and Assembly) comes into your Hands, the Governor and Commissioners request you to advance Three or Four Thousand Pounds, to be replaced by the first of the new Money; as that Sum is immediately wanted for the Publick Service. What you shall so advance to be paid to James Young, Esqr. Paymaster of the Provincial Forces.




William Denny


John Mifflin
B Franklin


Jon Hughes
Jos Fox



£3.000. 0. 0 pd. See Js. Youngs Receipt on the Other Side.


Philada. March 24th 1757 Recd of Charles Norris one of the Trustees of the General Loan Office the Sum of Three thousand pounds on Account of the within Order.
Jas. Young
£3000. 0. 0.

 
Endorsed: Govr. & Comrs Order, and James Youngs rect for £3.000. 0. 0 paid March. 23d. 1757
